Citation Nr: 9916785	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran had active service from March 1964 to October 
1969.

This appeal arose from a June 1993 rating decision that 
granted service connection for post-traumatic stress disorder 
and assigned a 30 percent disability evaluation.  In a July 
1994 hearing officer's decision, the evaluation was increased 
to 50 percent.

On September 15, 1997, the Board of Veterans' Appeals (Board) 
issued a decision finding that an evaluation greater than 50 
percent for post-traumatic stress disorder was not warranted.  
The veteran appealed the Board's 1997 decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  By order dated November 3, 
1998, the Court vacated the Board's decision and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion for remand.  Copies of the Court's order and 
the joint motion for remand are included in the veteran's 
claims file.

As was noted in the September 1997 Board decision, the 
veteran's representative, in correspondence received in 
August 1997, raised the issue of a total rating for 
compensation purposes based on individual unemployability.  
This issue is referred to the Regional Office (RO) for 
appropriate action.


REMAND

In the aforementioned joint motion for remand it was 
indicated that the Board should remand the veteran's claim to 
the RO as the Department of Veterans Affairs (VA) ratings 
examinations conducted in May 1994 and February 1997 were 
inadequate due to the fact that the claims file was not 
reviewed by the examiner who did not evaluate the veteran's 
entire history pertaining to the veteran's post-traumatic 
stress disorder.

Pursuant to the Court order, the veteran's claim is being 
REMANDED to the originating agency to take the following 
action as quickly as practicable:

1.  The originating agency should obtain 
the veteran's VA outpatient treatment 
records dated subsequent to October 1993, 
including from the Eastern Kentucky 
Outpatient Clinic, as well as any 
inpatient treatment records dated 
subsequent to August 1995 from the VA 
Medical Center, Huntington, Kentucky.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the severity of 
the service-connected post-traumatic 
stress disorder.  All necessary tests and 
studies should be conducted and all 
clinical manifestations should be 
reported in detail.  The examiner should 
complete a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected post-traumatic stress disorder 
interferes with his ability to establish 
and maintain relationships as well as the 
reduction in initiative, flexibility, 
efficiency and reliability levels due to 
his service-connected post-traumatic 
stress disorder.  A complete rationale 
for any opinion expressed must be 
provided.  Based upon a review of the 
record and the examination, the physician 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and fully explain what 
the assigned score represents.  
The claims file, including a copy of this 
REMAND,  must be made available to and 
reviewed by the examiner prior to the 
evaluation for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made. 

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should re-
adjudicate the veteran's claim for an 
increased disability evaluation for his 
post-traumatic stress disorder.  For the 
period of the veteran's claim previous to 
November 7, 1996, the rating criteria in 
effect at that time should be applied.  
For the period of the veteran's claim 
beginning November 7, 1996, both the 
rating criteria in effect through 
November 6, 1996, as well as the new 
rating criteria, should be considered, 
and the RO should apply the criteria more 
favorable to the veteran.

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided with an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the originating agency.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

